Exhibit 10.7



CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



This Consent and Third Amendment to Amended and Restated Credit Agreement
(herein, this “Amendment”) is entered into as of July 9, 2020 (the “Third
Amendment Effective Date”), among GLOBAL MEDICAL REIT L.P., a Delaware limited
partnership (the “Borrower”), GLOBAL MEDICAL REIT INC., a Maryland corporation
(the “Parent” or “Global Medical REIT”), as a Guarantor, the other Guarantors
party hereto, the Lenders party hereto, and BMO HARRIS BANK N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).



PRELIMINARY STATEMENTS



A.Borrower, Parent, the other Guarantors party thereto, the Lenders party
thereto, and the Administrative Agent have heretofore entered into that certain
Amended and Restated Credit Agreement, dated as of August 7, 2018, as amended by
the First Amendment to Amended and Restated Credit Agreement, dated as of
September 30, 2019 and the Second Amendment to Amended and Restated Credit
Agreement dated as of October 12, 2019 (such Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time, being referred
to herein as the “Credit Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement, as amended by this Amendment.



B.Borrower has requested that (i) the Lenders consent to the Internalization
Acquisition (as hereinafter defined) and the Internalization (as hereinafter
defined), and (ii) certain other changes be made to the Credit Agreement, and
Administrative Agent and the Lenders are willing to do so pursuant to the terms
below.



C.This Amendment shall constitute a Loan Document and these Preliminary
Statements shall be construed as part of this Amendment.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



SECTION 1.CONSENT TO INTERNALIZATION ACQUISITION AND INTERNALIZATION.



The Borrower has informed the Administrative Agent that (i) Global Medical REIT
intends to consummate the Internalization Acquisition pursuant to the
Internalization Acquisition Agreement on or about the Third Amendment Effective
Date, and (ii) pursuant to the Internalization, Global Medical REIT intends to
internalize all of the services provided to it by the Manager (as hereinafter
defined). As a result, the Borrower has requested that the Administrative Agent
and the Required Lenders consent to the Internalization Acquisition and the
Internalization. By their execution of this Amendment and upon satisfaction of
the  conditions precedent set forth in Section 4 below, Administrative Agent and
the Required Lenders acknowledge the satisfaction of the conditions precedent
set forth in Section 4 below, and the Administrative Agent and the Required
Lenders hereby consent to the Internalization Acquisition and the
Internalization subject to the terms and conditions herein.









--------------------------------------------------------------------------------

SECTION 2.AMENDMENT TO CREDIT AGREEMENT.



Subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Credit Agreement is hereby amended as follows:



2.1.Section 1.1 (Commitments) of the Credit Agreement is hereby amended by
inserting a new Section 1.1(c) in its appropriate alphabetical order to read as
follows:



(c)Notwithstanding anything to the contrary in this Agreement, subject to the
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to lend to Global Medical REIT upon notice by Global Medical REIT to the
Administrative Agent given in accordance with Section 1.6 (with references to
the Borrower deemed for purposes hereof to refer to Global Medical REIT), an
amount not greater than Twenty-Five Million Dollars ($25,000,000) (the “Global
Medical REIT Loan”) through one or more advances made on or before September 9,
2020. The principal amount of the Global Medical REIT Loan shall constitute
usage of the Revolving Credit Commitment. The Global Medical REIT Loan shall be
made pro rata in accordance with each Lender’s Revolver Percentage. Each request
with  respect to the Global Medical REIT Loan hereunder shall constitute a
representation and warranty by Global Medical REIT (and, for the sake of
clarity, not the Borrower) that all of the conditions required of Global Medical
REIT set forth in Section 7.1 have been satisfied on  the date of such request.
The Administrative Agent may assume that the conditions in Section 7 have been
satisfied unless it receives prior written notice from a Lender that such
conditions have not been satisfied. No amount repaid or prepaid on the Global
Medical REIT Loan may be borrowed again by Global Medical REIT (but, for the
sake of clarity, such repayments or prepayments shall not constitute a
commitment reduction of the Revolving Credit Commitment and may be reborrowed by
the Borrower subject to the terms and conditions hereof). Global Medical REIT
(and, for the sake of clarity, not the Borrower) promises to pay interest on the
Global Medical REIT Loan in arrears on each Interest Payment Date with respect
thereto at the same interest rate and otherwise on the same terms as provided in
the Loan Documents for other Borrowings under the Revolving Credit Commitment.
Upon receipt by the Administrative Agent from each Lender of such Lender’s
Revolver Percentage of the amount of the requested Global Medical REIT Loan and
the satisfaction of the conditions set forth in Section 7.1 hereof, the
Administrative Agent will make available to Global Medical REIT the aggregate
amount of the Global Medical REIT Loan  as  instructed  by  Global  Medical
 REIT.    Global  Medical





-2-

--------------------------------------------------------------------------------

REIT will use the proceeds of the Global Medical REIT Loan solely for (a) the
consummation of the Internalization and Internalization Acquisition, (b) payment
of costs and expenses in connection with the Internalization Acquisition, and
(c) anticipated post-closing working capital and other adjustments, and costs
expected to be incurred to carry the Global Medical REIT Loan, in each case to
the extent not prohibited by applicable law or by the organizational documents
of Global Medical REIT. Global Medical REIT promises to pay on the Termination
Date and there shall become absolutely due and payable on the Termination Date
all of the Global Medical REIT Loan outstanding on such date, together with any
and all accrued and unpaid interest thereon. Notwithstanding anything to the
contrary in this Agreement, Sections 1, 3, 5, 9.1(a), 9.2, 9.3, 9.4, 10, 11 and
12 of this Agreement shall be applicable to Global Medical REIT, with references
to the Borrower deemed for purposes hereof to refer to Global Medical REIT.
Except as expressly provided in the foregoing sentence, all other Sections of
this Agreement shall not apply to Global Medical REIT as a borrower under the
Global Medical REIT Loan; provided, that, as applicable, such Sections shall
continue to apply to Global Medical REIT in its capacity as a Guarantor. Global
Medical REIT represents and warrants to the Administrative Agent and the Lenders
that: (i) the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the transactions contemplated
hereby and thereby (a) are within the authority of Global Medical REIT, (b) have
been duly authorized by all necessary proceedings on the part of Global Medical
REIT, (c) do not and will not conflict with or result in any breach or
contravention of any provision of any applicable Legal Requirement to which
Global Medical REIT is subject, (d) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement, articles of
incorporation, declaration of trust or other charter documents or bylaws of
Global Medical REIT, (e) do not and will not conflict with or result in any
breach or contravention of any other agreement or other instrument binding upon,
Global Medical REIT or any of its properties, where such contravention or
default, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, (f) do not and will not result in or require the
imposition of any lien or other encumbrance on any of the properties, assets or
rights of Global Medical REIT other than the liens and encumbrances in favor of
the Administrative Agent contemplated by this Agreement and the other Loan
Documents, and (g) do not require the approval or consent of any Person other
than those already obtained and





-3-

--------------------------------------------------------------------------------

delivered to the Administrative Agent; (ii) the execution and delivery of this
Agreement and the other Loan Documents to which Global Medical REIT is a party
are valid and legally  binding obligations of Global Medical REIT enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws relating to or affecting
generally the enforcement of creditors’ rights and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and (iii) the execution, delivery and
performance of this Agreement and the other Loan Documents to which Global
Medical REIT is a party and the transactions contemplated hereby and thereby do
not require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained, and filings after the date hereof
of disclosures with the SEC or as may be required hereafter with respect to
tenant improvements, repairs or other work with respect to any Real Estate.
Global Medical REIT covenants and agrees  that (i) it will duly and punctually
pay or cause to be paid the principal and interest on the Global Medical REIT
Loan and all interest and fees provided for with respect thereto in this
Agreement, all in accordance with the terms of this Agreement and the Notes (all
as if Global Medical REIT had been an original signatory thereto) for other
Borrowings under the Revolving Credit Commitment, and (ii) it shall not,
directly or indirectly, use the proceeds of the Global Medical REIT Loan or
lend, contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary or other Person (x) to fund any activities or business of or with any
Person, or in any country or territory, that at the time of such funding is
itself the subject of territorial sanctions under applicable OFAC Sanctions
Programs, (y) in any manner that would result in a violation of applicable OFAC
Sanctions Programs or Anti-Corruption Laws by any Person (including any Person
participating in the credit facilities hereunder, whether as underwriter,
lender, advisor, investor, or otherwise), or (z) in any manner that would cause
it, the Guarantors or any of their respective Subsidiaries to violate the FCPA.
To remove all doubt and avoid any confusion, the parties agree that the Borrower
shall not be a co-borrower with Global Medical REIT under the Global Medical
REIT Loan, and Global Medical REIT shall not be a co- borrower with the Borrower
for any of the other Obligations.







-4-

--------------------------------------------------------------------------------

2.2.Section 1.8(b) (Prepayments, Mandatory) of the Credit Agreement is hereby
amended by inserting a new clause (iii) in its appropriate numerical order to
read as follows:



(iii) From and after the extension of the Global Medical REIT Loan, upon the
occurrence of Global Medical REIT’s receipt of proceeds from any offering of
Stock or Stock Equivalents of Global Medical REIT to any Person, the Borrower
shall, within three (3) Business Days, and without notice or demand, pay to the
Administrative Agent for the account of the Lenders the aggregate net proceeds
received by Global Medical REIT with respect to such offering as and for a
mandatory prepayment on the Obligations, with each such prepayment to be applied
to the Global Medical REIT Loan until the Global Medical REIT Loan is paid in
full.



2.3.Section 4.1 (Guaranties) of the Credit Agreement is hereby amended by (i)
deleting the period at the end of that Section and (ii) inserting the below new
phrase:



provided, however, that Global Medical REIT shall not guarantee its own
Obligations, Hedging Liability, and Bank Product Obligations.



2.4.Section 5.1 (Definitions) of the Credit Agreement is hereby amended by
inserting the following defined terms in appropriate alphabetical order to read
as follows:



“Internalization” means the internalization by Global Medical REIT of the
services provided to it by the Manager as more fully described in the
Internalization Acquisition Agreement.



“Internalization Acquisition” means the purchase by Global Medical REIT from
Jeff Busch and Zensun Enterprises Limited or its affiliates of all of the
outstanding Equity Interests of Inter-American Group Holdings Inc.
(“Inter-American Group Holdings”) pursuant to the Internalization Acquisition
Agreement, for a purchase price (including working capital and other post-
closing adjustments, if any) plus reasonable transaction and carrying costs and
expenses related thereto not to exceed the Internalization Consideration, and
the contribution to the Borrower by Global Medical REIT of certain Equity
Interests of the Manager, such that following such purchase and contribution
Borrower and its Subsidiaries will own 100% of the outstanding Equity Interests
of the Manager.



“Internalization Acquisition Agreement” means that certain Stock Purchase
Agreement dated as of July 9, 2020, between Global Medical REIT and Jeff Busch
and Zensun Enterprises





-5-

--------------------------------------------------------------------------------

Limited pursuant to which Global Medical REIT will acquire substantially all of
the Equity Interests of Inter-American Group Holdings owned by Jeff Busch and
Zensun Enterprises Limited or its affiliates on the Third Amendment Effective
Date.



“Internalization Consideration” means the costs and expenses incurred by Global
Medical REIT in connection with the Internalization; provided, however, that
such Internalization Consideration shall not exceed $25,000,000.



“Management Agreement” means that certain Second Amended and Restated Asset
Management Agreement dated as of July 9, 2020, by and among Global Medical REIT,
the Borrower and the Manager, which Management Agreement is approved by
Administrative Agent.



“Manager” means Inter-American Management, LLC, a Delaware limited liability
company, or such successor entity approved by Administrative Agent.



2.5.Section 5.1 (Definitions) of the Credit Agreement is hereby further amended
by amending and restating the following defined terms in their entirety to read
as follows:



“Change of Control” means the occurrence of any of the following: (a) the
acquisition by any “person” or “group” (as such terms are used in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) at any time of beneficial ownership of more than
35% of the outstanding capital stock or other equity interests of Global Medical
REIT entitled to vote for members of the board of directors or equivalent
governing body of Global Medical REIT on a fully-diluted basis; (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of Global Medical REIT cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or





-6-

--------------------------------------------------------------------------------

equivalent governing body, (c) the failure of Global Medical REIT to directly or
indirectly (i) control the Borrower and (ii) own more than 51% of the total
economic interest in the Equity Interests of the Borrower, or (d) the failure of
Borrower to directly or indirectly (i) control the Manager and (ii) own more
than 98% of the total economic interest in the Equity Interests of the Manager.
A Person shall be deemed to control another Person for purposes  of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise.



“EBITDA” means, for any period, determined on a consolidated basis of Global
Medical REIT and its Subsidiaries, in accordance with GAAP, the sum of net
income (or loss) plus, to the extent included as an expense in the calculation
of net income (or loss): (i) depreciation and amortization expense; (ii)
Interest Expense; (iii) income tax expense; (iv) extraordinary, unrealized or
non-recurring losses, including impairment charges and losses from the sale of
assets and the Internalization Consideration to the extent incurred during the
fiscal quarter ending September 30, 2020, in an amount not to exceed
$25,000,000; (v) fees and expenses incurred in connection with dispositions, the
incurrence of Indebtedness or the issuance of Capital Stock (whether or not
consummated); and (vi) non-cash losses, (provided that any cash payment made
with respect to any such non-cash loss shall be subtracted in computing EBITDA
during the period in which such cash payment is made) minus: (a) extraordinary,
unrealized or non-recurring gains, including the write-up of assets and gain
from the sale of assets; (b) non-cash gains (provided that any receipt of cash
in respect of such non-cash gains shall be added in computing EBITDA during the
period in which such cash was received); and

(c) income tax benefits.



“Extension Fee” means an extension fee payable by the Borrower to the
Administrative Agent for the ratable benefit of the Lenders as a condition to
the extension of the Initial Termination Date pursuant to Section 1.16 hereto in
an amount equal to 0.15% of the Revolving Credit Commitments then in effect.



“Loan” means (i) the Global Medical REIT Loan and (ii) any Revolving Loan, Swing
Loan, Term Loan or Incremental Term Loan, whether outstanding as a Base Rate
Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder. Notwithstanding the foregoing or anything else to the





-7-

--------------------------------------------------------------------------------

contrary in this Agreement or any other Loan Document, as each may be amended,
the inclusion of the Global Medical REIT Loan in the foregoing definition of
"Loan" shall not be deemed to render (x) Borrower a co-borrower under or in any
way liable for the repayment of the Global Medical REIT Loan, it being the
parties' intention that the Global Medical REIT Loan is an independent
obligation of Global Medical REIT, or (y) Global Medical REIT a co-borrower
under any of the other Loans.



“Obligations” means all obligations of (i) Global Medical REIT to pay principal
and interest on the Global Medical REIT Loan only and (ii) the Borrower to pay
principal and interest on the Loans (excluding the Global Medical REIT Loan),
all Reimbursement Obligations owing under the Applications, all fees and charges
payable hereunder, and all other payment obligations of the Borrower or any
Guarantor arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.
Notwithstanding the foregoing or anything else to the contrary in this Agreement
or any other Loan Document, as each may be amended, the inclusion of the Global
Medical REIT Loan in the foregoing definition of "Obligations" shall not be
deemed to render (x) Borrower a co-borrower under or in any way liable for the
repayment of the Global Medical REIT Loan, it being the parties' intention that
the Global Medical REIT Loan is an independent obligation of Global Medical
REIT, or (y) Global Medical REIT a co-borrower under any of the other Loans that
evidence the Obligations, but it being further understood that all of the
Collateral (including the Collateral owned by the Borrower) constitutes
Collateral securing the Global Medical REIT Loan. Further, any reference in this
Agreement or in any other Loan Document to Borrower’s payment of the Obligations
or Obligations being payable by the Borrower shall be deemed to exclude any
obligation of Borrower to pay the Global Medical REIT Loan and shall instead be
deemed to refer to Global Medical REIT’s obligation to pay the Global Medical
REIT Loan.



“Required Lenders” means, as of the date of determination thereof, (i) if there
are fewer than three (3) unaffiliated Lenders, all Lenders and (ii) if there are
three (3) or more unaffiliated Lenders, at least three (3) unaffiliated Lenders
whose outstanding Loans, interests in Letters of Credit and Unused Revolving
Credit Commitments constitute more than 50% of the sum of the total outstanding
Loans, interests in Letters of Credit, and Unused Revolving Credit Commitments
of the Lenders on such date. To





-8-

--------------------------------------------------------------------------------

the extent provided in Section 12.13, the Loans, interests in Letters of Credit
and Unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.



2.6.Section 6.4 (Use of Proceeds; Margin Stock) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



The Borrower shall use the proceeds of the Term Loans, the Incremental Term
Loans (if any) and the Revolving Credit solely to refinance existing
Indebtedness, to fund acquisitions, to finance capital expenditures and/or
working capital, for general corporate purposes and/or for payment of fees and
expenses related to this Agreement. Global Medical REIT will use the proceeds of
the Global Medical REIT Loan solely for (a) the consummation of the
Internalization and Internalization Acquisition, (b) payment of costs and
expenses in connection with the Internalization Acquisition, and (c) anticipated
post-closing working capital and other adjustments, and costs expected to be
incurred to carry the Global Medical REIT Loan, in each case to the extent not
prohibited by applicable law or by the organizational documents of Global
Medical REIT. None of Global Medical REIT, the Borrower nor any Guarantor is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Borrower and the
Guarantors. The Borrower shall not use the proceeds of any Swing Loan to repay
any previously-advanced Swing Loans.



2.7.Section 8.8 (Investments, Acquisitions, Loans and Advances) of the Credit
Agreement is hereby amended by (i) deleting the “and” appearing at the end of
clause (n), (ii) deleting the period at the end of clause (o) and replacing it
with “; and” in lieu thereof, and (iii) inserting a new clause (p) in its
appropriate alphabetical order to read as follows:



(p)the Internalization Acquisition.



2.8.Section 8.9 (Mergers, Consolidations and Sales) of the Credit Agreement is
hereby amended by (i) deleting the “and” appearing at the end of clause (h),
(ii) deleting the period at the end of clause (i) and replacing it with “; and”
in lieu thereof, and (iii) inserting a new clause (j) in its appropriate
alphabetical order to read as follows:





-9-

--------------------------------------------------------------------------------

(j)the Internalization.



2.9.Section 8 (Covenants) of the Credit Agreement is hereby further amended by
inserting a new Section 8.26 in its appropriate numerical order to read as
follows:



Section 8.26.  Management Fees.  The   Borrower   shall not pay, and shall not
permit any Guarantor to pay, any management fees or other payments under any
management agreement to the Borrower or to any other manager that is an
Affiliate of the Borrower or any other manager, in the event that a Default or
an Event of Default shall have occurred and be continuing; provided, that
notwithstanding any such Default or Event of Default, the Borrower and any
Guarantor may continue to pay (i) management fees and other payments due to
Manager under the Management Agreement or any successor management agreement
approved by Administrative Agent and (ii) management fees and other payments to
the Borrower or an Affiliate of the Borrower if such management fees and other
payments do not exceed amounts paid or payable by the Borrower or such Affiliate
to third-party managers engaged pursuant to a sub-management agreement to
provide management services for the Borrower and/or its Affiliates.



2.10.The following sentence is added to the end of Section 9.1 of the Credit
Agreement:



Notwithstanding anything herein to the contrary, all Loans and Obligations
hereunder are cross-defaulted and an Event of Default with respect to any Loan
shall result in an immediate Event of Default with respect to all Loans.



2.11.The first sentence of Section 13.1 (The Guarantees) of the Credit Agreement
shall be amended and restated in its entirety to read as follows:



To induce the Lenders to provide the credits described herein and in
consideration of benefits expected to accrue to the Borrower and Global Medical
REIT by reason of the Commitments and for other good and valuable consideration,
receipt of which is hereby acknowledged, each Guarantor party hereto (including
any Material Subsidiary formed or acquired after the Closing Date executing a
separate Guaranty or an Additional Guarantor Supplement in the form attached
hereto as Exhibit G or such other form acceptable to the Administrative Agent)
hereby unconditionally and irrevocably guarantees, jointly and severally, to the
Administrative Agent, the Lenders, and their Affiliates, the due and punctual
payment of all present and future Obligations,





-10-

--------------------------------------------------------------------------------

Hedging Liability and Bank Product Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, Hedging Liability, and Bank Product Obligations, and
the due and punctual payment of all other obligations now or hereafter owed by
the Borrower or Global Medical REIT under the Loan Documents as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or such other obligor in a case under the United States Bankruptcy
Code, the Canadian Bankruptcy Legislation or any similar proceeding, whether or
not such interest, costs, fees and charges would be an allowed claim against the
Borrower or any such obligor in any such proceeding); provided, however, that
with respect to any Guarantor, its guarantee of Hedging Liability of the
Borrower or any Guarantor shall exclude all Excluded Swap Obligations; provided
further, that Global Medical REIT shall not guarantee its own Obligations,
Hedging Liability, and Bank Product Obligations.



2.12.Exhibit E attached to the Credit Agreement shall be amended and restated in
its entirety to read as set forth on Exhibit E attached hereto.



SECTION 3.REAFFIRMATION OF GUARANTIES.



Each Guarantor hereby (i) acknowledges and consents to the terms of this
Amendment and the Credit Agreement as amended by this Amendment, (ii) confirms
that its Guaranty in favor of the Administrative Agent, for the benefit of the
Lenders, and all of its obligations thereunder, as amended, remain in full force
and effect and (iii) reaffirms all of the terms, provisions, agreements and
covenants contained in its Guaranty. Each Guarantor agrees that its consent to
any further amendments or modifications to the Credit Agreement and other Loan
Documents shall not be required solely as a result of this acknowledgment and
consent having been obtained, except to the extent, if any, required by any
Guaranty.



SECTION 4.CONDITIONS PRECEDENT.



The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:



4.1.The Administrative Agent shall have received this Amendment duly executed by
 the Borrower, each Guarantor, and the Required Lenders.



4.2.The Administrative Agent shall have received copies, certified as true and
correct by a Responsible Officer of Borrower, of the Internalization Acquisition
Agreement. All conditions precedent set forth in the Internalization Acquisition
Agreement shall be satisfied in





-11-

--------------------------------------------------------------------------------

all material respects (or waived) in accordance with the terms of the
Internalization Acquisition Agreement, and each of the Internalization
Acquisition Agreement shall not have been amended or otherwise modified, nor any
term or provision thereof been waived (except in either case as disclosed to the
Administrative Agent in writing), in a manner that would materially and
adversely affect Borrower’s or any Guarantor’s ability to repay its
Indebtedness, Obligations and liabilities to the Lenders under the Loan
Documents or the financial condition of Borrower and the Guarantors taken as a
whole. The Internalization Acquisition shall close substantially concurrently
with the Third Amendment Effective Date.



4.3.The Administrative Agent shall have received copies, certified as true and
correct by a Responsible Officer of Global Medical REIT, of the Management
Agreement.



4.4.The Administrative Agent shall have received reasonably satisfactory
evidence that there shall be no injunction, temporary restraining order or other
legal action in effect which would prohibit the closing of the Internalization
Acquisition or the transactions contemplated hereby.



4.5.Legal matters incident to the execution and delivery of this Amendment shall
be reasonably satisfactory to the Administrative Agent and its counsel.



SECTION 5.REPRESENTATIONS.



In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower and each other Guarantor hereby represents
to the Administrative Agent and the Lenders that (a) after giving effect to this
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement, as amended by this Amendment, are and shall be and remain true
and correct in all material respects as of the date hereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (b) no Default or Event of Default
has occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.



SECTION 6.MISCELLANEOUS.



6.1.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, the
other Loan Documents, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby. The Borrower and each Guarantor party hereto
hereby, to the extent it granted liens on or security interests in any property
pursuant to any Loan Documents, ratifies and reaffirms such grant of security
and confirms that such liens and security interests continue to secure the
obligations set forth therein and as amended hereby.



6.2.The Borrower agrees to pay on demand all reasonable costs and out-of-pocket
expenses of or incurred by the Administrative Agent in connection with the
negotiation,







-12-

--------------------------------------------------------------------------------

preparation, execution and delivery of this Amendment, including the reasonable
fees and out-of- pocket expenses of counsel for the Administrative Agent.



6.3.In order to induce the Administrative Agent and the Lenders to enter into
this Amendment, Borrower and each Guarantor (collectively, the “Releasing
Parties”) hereby absolutely and unconditionally releases and forever discharges
the Administrative Agent, the L/C Issuer, and each Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys,
consultants, representatives and employees of any of the foregoing (each a
“Released Party”), from any and all claims, demands or causes of action of any
kind, nature or description relating to or arising out of or in connection with
or as a result of any of the Obligations, the Credit Agreement, and any other
Loan Documents, whether arising in law or equity or upon contract or tort or
under any state or federal law or otherwise, which each Releasing Party has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Agreement, whether such claims,
demands and causes of action are matured or unmatured or known or unknown, other
than, in each instance, as determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Released Party. Each Releasing Party acknowledges
that it may hereafter discover facts different from or in addition to those now
known or believed to be true with respect to such claims, demands, or causes of
action and agree that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each
Releasing Party understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.



6.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment. THIS AMENDMENT, AND THE RIGHTS
AND DUTIES OF THE PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.



[SIGNATURE PAGES FOLLOW]





-13-

--------------------------------------------------------------------------------

This Consent and Third Amendment to Amended and Restated Credit Agreement is
entered into as of the date and year first above written.



BORROWERS:







GLOBAL MEDICAL REIT L.P.







By:

GLOBAL MEDICAL REIT GP, LLC,





a Delaware limited liability company,





its General Partner









By:

GLOBAL MEDICAL REIT INC.,







a Maryland Corporation,







its Sole Member













By:

/s/ Robert Kiernan





Name:

Robert Kiernan





Date:

Treasurer and Chief Financial Officer















GLOBAL MEDICAL REIT INC., as Borrower for the



Global Medical REIT Loan







By

/s/ Robert Kiernan



Name:

Robert Kiernan



Title:

Treasurer and Chief Financial Officer





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

GUARANTORS:







GLOBAL MEDICAL REIT INC.







By

/s/ Robert Kiernan



Name:

Robert Kiernan



Title:

Treasurer and Chief Financial Officer





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

GMR ALBERTVILLE, LLC

GMR FORT WORTH, LLC

GMR MORGANTOWN, LLC

GMR ALTOONA, LLC

GMR FREMONT, LLC

GMR OKLAHOMA CITY, LLC

GMR AMARILLO, LLC

GMR GAINESVILLE, LLC

GMR OKLAHOMA NORTHWEST, LLC

GMR ASHEVILLE, LLC

GMR GERMANTOWN, LLC

GMR OMAHA, LLC

GMR AURORA, LLC

GMR GILBERT, LLC

GMR ORLANDO, LLC

GMR AUSTIN, LLC

GMR GRAND RAPIDS BELTLINE, LLC

GMR PANAMA CITY, LLC

GMR BANNOCKBURN, LLC

GMR GRAND RAPIDS WALKER, LLC

GMR PANAMA CITY CHIPLEY, LLC

GMR BASTROP, LLC

GMR GRAND RAPIDS WILSON, LLC

GMR PANAMA PCB, LLC

GMR BEAUMONT, LLC

GMR GREENWOOD, LLC

GMR PRESCOTT, LLC

GMR BELPRE, LLC

GMR HIGH POINT, LLC

GMR READING, LLC

GMR BOUNTIFUL, LLC

GMR JACKSONVILLE PONTE VEDRA, LLC

GMR SAINT GEORGE, LLC

GMR BROCKPORT, LLC

GMR JACKSONVILLE RIVERSIDE, LLC

GMR SAN MARCOS, LLC

GMR CAPE CORAL, LLC

GMR LANSING JOLLY 3390, LLC

GMR SANDUSKY, LLC

GMR CARSON CITY, LLC

GMR LANSING JOLLY 3400, LLC

GMR SHERMAN, LLC

GMR CHANDLER DOBSON, LLC

GMR LANSING JOLLY PATIENT, LLC

GMR SOUTH BEND, LLC

GMR CHANDLER PECOS I, LLC

GMR LAS CRUCES, LLC

GMR SOUTHERN IL, LLC

GMR CHANDLER PECOS II, LLC

GMR LAS VEGAS, LLC

GMR SOUTHERN IL CARBONDALE, LLC

GMR CHANDLER VAL VISTA I, LLC

GMR LEE’S SUMMIT, LLC

GMR SOUTHERN IL SHILOH 1191, LLC

GMR CINCINNATI BEECHMONT, LLC

GMR LEWISBURG, LLC

GMR SOUTHERN IL SHILOH 1197, LLC

GMR CLERMONT, LLC

GMR LIVONIA, LLC

GMR SURPRISE, LLC

GMR CORONA, LLC

GMR LUBBOCK, LLC

GMR VERNON, LLC

GMR EAST DALLAS HOSPITAL, LLC

GMR MCALLEN, LLC

GMR VERNON KEYNOTE, LLC

GMR EAST DALLAS LAND, LLC

GMR MECHANICSBURG, LLC

GMR WATERTOWN, LLC

GMR EAST ORANGE, LLC

GMR MELBOURNE PINE, LLC

GMR WEST ALLIS, LLC

GMR ELLIJAY, LLC

GMR MESA, LLC

GMR WYOMISSING, LLC

GMR FLOWER MOUND, LLC

GMR MOLINE, LLC

GMR ZACHARY, LLC



By:

GLOBAL MEDICAL REIT L.P.,





a Delaware limited partnership,





its Sole Member











By:

GLOBAL MEDICAL REIT GP, LLC,







a Delaware limited liability company,







its General Partner















By:

GLOBAL MEDICAL REIT INC.,









a Maryland Corporation,









its Sole Member

















By:

/s/ Robert Kiernan







Name:

Robert Kiernan







Title:

Treasurer and Chief Financial Officer



[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:







BMO HARRIS BANK N.A., as L/C Issuer and as



Administrative Agent







By:

/s/ Michael Kauffman





Name:

Michael Kauffman





Title:

Managing Director











LENDERS:







BMO HARRIS BANK N.A., as a Lender







By:

/s/ Michael Kauffman





Name:

Michael Kauffman





Title:

Managing Director





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

K









CITIZENS BANK, N.A.







By

/s/ Frank Kaplan





Name:

Frank Kaplan





Title:

Vice President





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

TRUIST BANK (AS SUCCESSOR BY MERGER TO SUNTRUST BANK)







By

/s/ Anton Brykalin





Name

Anton Brykalin





Title

Vice President







--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK







By

/s/ Eva S. McQuillen





Name

Eva S. McQuillen





Title

Vice President





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION







By

/s/ Darin Mullis





Name

Darin Mullis





Title

Managing Director





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

COMERICA BANK







By

/s/ Casey L. Stevenson





Name

Casey L. Stevenson





Title

Vice President





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION







By

/s/ Gregory W. Lane





Name:

Gregory W. Lane





Title:

Senior Vice President





[SIGNATURE PAGE TO CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
(GLOBAL MEDICAL REIT L.P.)]

--------------------------------------------------------------------------------

EXHIBIT E



COMPLIANCE CERTIFICATE



To:

BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below





This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement, dated as
of August 7, 2018, among Global Medical REIT L.P., as Borrower, the Guarantors
signatory thereto, the Administrative Agent and the Lenders party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.



THE UNDERSIGNED HEREBY CERTIFIES THAT:



1.I am the duly elected of Global Medical REIT L.P.;



2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;



3.Except to the extent previously disclosed pursuant to the requirements of
Section 8.5(e) of the Credit Agreement, the examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or the occurrence of any event which constitutes a Default or Event of Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate, except as set forth
below;



4.The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete in all material respects as of the date and for the periods
covered thereby; and



5.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.



Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of                 
20    .



GLOBAL MEDICAL REIT L.P.







By:

Global Medical REIT GP, LLC



Its:

General Partner









By:

Global Medical REIT Inc.



Its: Sole Member









By







Name







Title









--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

--------------------------------------------------------------------------------

COMPLIANCE CALCULATIONS

FOR AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 7, 2018
CALCULATIONS AS OF ,

--------------------------------------------------------------------------------

A.

Maximum Consolidated Leverage Ratio (Section 8.20(a))





1.

Total Indebtedness

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Ratio of Line A1 to Line A2

      :1.0



4.

Line A3 must not exceed

0.65:1.01







0.60:1.02



5.

The Borrower is in compliance (circle yes or no)

yes/no









B.

Minimum Fixed Charge Coverage Ratio (Section 8.20(b))





1.

Net income (or loss)

$                        



2.

Depreciation and amortization expense





3.

Interest Expense





4.

Income tax expense





5.

Extraordinary, unrealized, non-recurring or unusual losses, including impairment
charges and the Internalization Consideration in an amount not to exceed
$25,000,000





6.

Fees and expenses incurred in connection with dispositions, the incurrence of
Indebtedness or the issuance of Capital Stock (whether or not consummated)





7.

Non-cash losses





8.

Sum of Lines B1 through B7





9.

Extraordinary, unrealized or non-recurring gains, including the write-up of
assets



--------------------------------------------------------------------------------

1For each fiscal quarter ending on or before 09/30/2018-6/30/2019

2For each fiscal quarter ending on 09/30/2019 and after





--------------------------------------------------------------------------------

10.

Non-cash gains





11.

Income tax benefits





12.

Sum of Lines B9, B10 and B11





13.

Line B8 minus Line B12 (“EBITDA”)





14.

EBITDA





15.

Acquisition expenses with respect to any Real Property





16.

Capital Reserve





17.

Line B14 plus Line B15 minus Line B16 and computed on an Annualized basis
(“Adjusted EBITDA”)





18.

Interest Expense





19.

The greater of (i) zero or (ii) scheduled principal amortization paid on Total
Indebtedness for such period (exclusive of any balloon payments or prepayments
of principal paid on such Total Indebtedness)





20.

Line B18 plus Line B19 (“Debt Service”)





21.

Dividends and required distributions on Borrower’s preferred equity securities





22.

Income taxes paid





23.

Sum of Lines B20, B21 and B22 and computed on an Annualized Basis (“Fixed
Charges”)





24.

Ratio of Line B14 to Line B23

      :1.0



25.

Line B24 shall not be less than

1.50:1.0



26.

The Borrower is in compliance (circle yes or no)

yes/no



C.

Maintenance of Net Worth (Section 8.20(c))





1.

Net Worth as of [               ]

$                        



2.

Aggregate net proceeds received by Global Medical REIT or any of its
Subsidiaries after March 31, 2018 in connection with any offering of Stock or
Stock Equivalents





3.

75% of Line C2





4.

$203,795,000 plus Line C3





5.

Line C1 shall not be less than Line C4





6.

The Borrower is in compliance (circle yes or no)

yes/no







--------------------------------------------------------------------------------

D.

Maximum Consolidated Secured Recourse Leverage Ratio (Section 8.20(d))





1.

Total Secured Recourse Indebtedness

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Ratio of Line D1 to Line D2

      :1.0



4.

Line D3 must not exceed

0.10:1.0



5.

The Borrower is in compliance (circle yes or no)

yes/no



E.

Investments (Joint Ventures) (Section 8.8(o)(i))





1.

Cash investments in joint ventures

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Line E1 divided by Line E2





4.

Line E3 shall not exceed 10%





5.

The Borrower is in compliance (circle yes or no)

yes/no



F.

Investments (Assets Under Development) (Section 8.8(o)(ii))





1.

Investments in Assets Under Development

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Line F1 divided by Line F2





4.

Line F3 shall not exceed 10%





5.

The Borrower is in compliance (circle yes or no)

yes/no



G.

Investments (Land Assets) (Section 8.8(o)(iii))





1.

Investments in Land Assets

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Line G1 divided by Line G2





4.

Line G3 shall not exceed 5%





5.

The Borrower is in compliance (circle yes or no)

yes/no



H.

Investments (mortgages and mezzanine loans) (Section 8.8(o)(iv))





1.

Investments in mortgages and mezzanine loans

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Line H1 divided by Line H2









--------------------------------------------------------------------------------

4.

Line H3 shall not exceed 10%





5.

The Borrower is in compliance (circle yes or no)

yes/no



I.

Other Investments (Section 8.8(o)(v))





1.

Other investments not otherwise permitted under the Credit Agreement

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Line I1 divided by Line I2





4.

Line I3 shall not exceed 5%





5.

The Borrower is in compliance (circle yes or no)

yes/no



J.

Aggregate Investment Limitation to Total Asset Value (Section 8.8)





1.

Sum of Lines E1, F1, G1, H1 and II

$                        



2.

Total Asset Value as calculated on Exhibit A hereto





3.

Line J1 divided by Line J2





4.

Line J3 shall not exceed 20%





5.

The Borrower is in compliance (circle yes or no)

yes/no



K.

Distributions to Adjusted FFO (Section 8.24(a))3





1.

Aggregate amount of cash distributions made by the Global Medical REIT to its
equity holders

$                        



2.

Global Medical REIT’s Adjusted FFO





3.

95% of Line K2





4.

Amount necessary for Global Medical REIT to be able to make distributions
required to maintain its status as a REIT and avoid the imposition of any
federal or state income tax, and avoid the imposition of the tax described by
Section 4981 of the Code





5.

Greater Line K3 and Line K4





6.

Line K1 shall not exceed Line K5





7.

The Borrower is in compliance (circle yes or no)

yes/no

--------------------------------------------------------------------------------

3Commencing with the fiscal quarter ending December 31, 2019.





--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE I
TO COMPLIANCE CERTIFICATE
OF GLOBAL MEDICAL REIT L.P.



This Exhibit A is attached to Schedule I to the Compliance Certificate of Global
Medical REIT L.P. dated [                 ], 201    and delivered to BMO Harris
Bank N.A., as Administrative Agent, and the Lenders party to the Credit
Agreement referred to therein. The undersigned hereby certifies that the
following is a true, correct and complete calculation of Total Asset Value as of
the last day of the Fiscal Quarter most recently ended:



1. REAL PROPERTIES (OTHER THAN ASSETS UNDER DEVELOPMENT AND LAND ASSETS):



PROPERTY

GAAP BOOK VALUE (PLUS ALLOWANCE FOR ACCUMULATED DEPRECIATION)













TOTAL:

$                        



2. ASSETS UNDER DEVELOPMENT:



PROPERTY

GAAP BOOK VALUE OF ACTUAL FUNDED PORTION (PLUS ALLOWANCE FOR ACCUMULATED
DEPRECIATION)













TOTAL:

$                        



3. LAND ASSETS



PROPERTY

GAAP BOOK VALUE













TOTAL:

$                        





--------------------------------------------------------------------------------

54 OUTSTANDING PRINCIPAL BALANCE (OR SUCH LESSER AMOUNT REQUIRED BY GAAP) OF
INVESTMENTS IN MORTGAGES AND OUTSTANDING PRINCIPAL BALANCE OF MEZZANINE LOANS
EQUALS: $            .



TOTAL ASSET VALUE (SUM OF 1, 2, 3 AND 4) EQUALS: $ .



GLOBAL MEDICAL REIT L.P.







By:

Global Medical REIT GP, LLC



Its:

General Partner







By:

Global Medical REIT Inc.



Its: Sole Member







By







Name







Title







--------------------------------------------------------------------------------